                Case 5:18-cr-00258-EJD Document 80 Filed 06/21/19 Page 1 of 3



 1 ADAM A. REEVES (NYBN 2363877)
   Attorney for the United States
 2 Acting Under Authority Conferred By 28 U.S.C. § 515

 3 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 4
   JEFF SCHENK (CABN 234355)
 5 JOHN C. BOSTIC (CABN 264367)
   ROBERT S. LEACH (CABN 196191)
 6 Assistant United States Attorneys

 7           150 Almaden Boulevard, Suite 900
             San Jose, California 95113
 8           Telephone: (408) 535-5061
             Fax: (408) 535-5066
 9           Jeffrey.b.schenk@usdoj.gov

10 Attorneys for United States of America

11                                     UNITED STATES DISTRICT COURT

12                                  NORTHERN DISTRICT OF CALIFORNIA

13                                              SAN JOSE DIVISION

14   UNITED STATES OF AMERICA,                          ) CR-18-00258-EJD
                                                        )
15           Plaintiff,                                 ) JOINT STATUS MEMORANDUM
                                                        )
16      v.                                              )
                                                        )
17   ELIZABETH HOLMES and                               )
     RAMESH “SUNNY” BALWANI,                            )
18                                                      )
             Defendants.                                )
19                                                      )
                                                        )
20

21           The parties in the above-captioned matter hereby file this joint status memorandum in advance of
22 the trial setting conference set for June 28, 2019.

23      I.       Trial Setting
24           The parties have met and conferred and believe that it is appropriate to set this matter for trial.
25 The government is prepared to commence trial at the Court’s direction. During our April 2019 status

26 conference, the government asked the Court to set the matter for trial recognizing that the complexity of

27 this case, including the volume of discovery, likely weighs in favor of a trial date in 2020. Although the

28 government went into discussions with defense counsel with a preference for a trial date during the first

     JOINT STATUS MEMORANDUM
     CR-18-00258 EJD
                Case 5:18-cr-00258-EJD Document 80 Filed 06/21/19 Page 2 of 3



 1 half of 2020, the defense, particularly counsel for defendant Holmes, who did not represent Ms. Holmes

 2 during the investigation that led to the indictment, explained to the government during those discussions

 3 that significant work remains before it will be prepared for trial, including review of FDA/CMS

 4 documents that have yet to be produced and approximately 4 terabytes of data recently produced to the

 5 government that remains to be processed.

 6            In light of each defendant’s need to prepare effectively for trial, the government does not oppose

 7 the defendants’ joint request for a trial in September 2020, or as soon thereafter as would be convenient

 8 for the Court.

 9            The parties jointly ask this Court to reserve three months for trial. This three-month estimate

10 includes time for jury selection, the government’s case-in-chief, and time for each defendant to present a

11 case, should either or both choose to make such a presentation.

12      II.      Trial Scheduling Order

13            The parties have also met and conferred regarding a scheduling order. The parties propose that

14 they submit a jointly proposed scheduling order two weeks after this Court sets the matter for trial.

15

16 DATED: June 21, 2019                                    Respectfully submitted,

17                                                         ADAM A. REEVES
                                                           Attorney for the United States
18                                                         Acting Under Authority Conferred
                                                           By 28 U.S.C. § 515
19

20
                                                           /s/
21                                                         JEFF SCHENK
                                                           JOHN C. BOSTIC
22                                                         ROBERT S. LEACH
                                                           Assistant United States Attorneys
23

24 DATED: June 21, 2019

25

26                                                         /s/
                                                           KEVIN DOWNEY
27                                                         LANCE WADE
                                                           Attorneys for Elizabeth Holmes
28

     JOINT STATUS MEMORANDUM
     CR-18-00258 EJD
            Case 5:18-cr-00258-EJD Document 80 Filed 06/21/19 Page 3 of 3



 1

 2 DATED: June 21, 2019

 3

 4                                           /s/
                                             JEFF COOPERSMITH
 5                                           STEVE CAZARES
                                             Attorneys for Ramesh “Sunny”
 6                                           Balwani
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT STATUS MEMORANDUM
     CR-18-00258 EJD
